UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 Item 1: Schedule of Investments Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (100.0%)1 Consumer Discretionary (14.2%) * Amazon.com Inc. 132,290 117,280 Walt Disney Co. 582,279 66,025 Home Depot Inc. 445,141 65,360 Comcast Corp. Class A 1,561,046 58,680 McDonald's Corp. 305,804 39,635 Wal-Mart Stores Inc. 503,796 36,314 Starbucks Corp. 534,294 31,197 * Priceline Group Inc. 17,378 30,932 Time Warner Inc. 304,872 29,789 Lowe's Cos. Inc. 356,815 29,334 Costco Wholesale Corp. 167,474 28,084 NIKE Inc. Class B 485,126 27,036 * Netflix Inc. 135,385 20,011 * Charter Communications Inc. Class A 58,989 19,308 Marriott International Inc. Class A 199,777 18,815 Twenty-First Century Fox Inc. Class A 503,599 16,312 TJX Cos. Inc. 204,469 16,169 General Motors Co. 428,323 15,145 * eBay Inc. 439,830 14,765 Ross Stores Inc. 206,205 13,583 * O'Reilly Automotive Inc. 49,150 13,263 * AutoZone Inc. 16,255 11,753 CBS Corp. Class B 160,925 11,162 * Tesla Inc. 38,254 10,646 Ford Motor Co. 905,184 10,536 Royal Caribbean Cruises Ltd. 104,593 10,262 Yum! Brands Inc. 158,953 10,157 * Dollar Tree Inc. 123,504 9,690 Estee Lauder Cos. Inc. Class A 112,088 9,504 * Mohawk Industries Inc. 40,019 9,184 Target Corp. 162,960 8,994 Sirius XM Holdings Inc. 1,742,688 8,975 MGM Resorts International 324,221 8,884 * NVR Inc. 4,041 8,514 Expedia Inc. 66,607 8,404 Viacom Inc. Class B 170,721 7,959 * CarMax Inc. 130,976 7,756 Hasbro Inc. 76,942 7,680 Goodyear Tire & Rubber Co. 208,626 7,511 Advance Auto Parts Inc. 50,598 7,502 DR Horton Inc. 218,026 7,262 Interpublic Group of Cos. Inc. 293,791 7,218 * Panera Bread Co. Class A 26,806 7,020 Fortune Brands Home & Security Inc. 114,801 6,986 PVH Corp. 66,936 6,926 Gentex Corp. 316,457 6,750 Lennar Corp. Class A 126,340 6,467 Darden Restaurants Inc. 76,927 6,436 * WABCO Holdings Inc. 53,422 6,273 BorgWarner Inc. 142,961 5,974 * Visteon Corp. 60,650 5,941 Harley-Davidson Inc. 96,566 5,842 PulteGroup Inc. 232,854 5,484 Scripps Networks Interactive Inc. Class A 69,558 5,451 * Liberty Interactive Corp. QVC Group Class A 268,706 5,379 Las Vegas Sands Corp. 93,794 5,353 CST Brands Inc. 111,065 5,341 Foot Locker Inc. 70,470 5,272 Dollar General Corp. 73,707 5,140 * Discovery Communications Inc. 180,131 5,099 Hanesbrands Inc. 231,493 4,806 Carnival Corp. 77,458 4,563 Omnicom Group Inc. 50,564 4,359 Lear Corp. 30,629 4,336 * Yum China Holdings Inc. 158,953 4,324 VF Corp. 76,758 4,219 * Hyatt Hotels Corp. Class A 77,726 4,196 Newell Brands Inc. 83,463 3,937 * Urban Outfitters Inc. 164,829 3,916 Brinker International Inc. 88,041 3,870 * Toll Brothers Inc. 106,247 3,837 Bed Bath & Beyond Inc. 97,001 3,828 Gap Inc. 148,246 3,601 Kohl's Corp. 79,094 3,149 KAR Auction Services Inc. 71,820 3,136 * TripAdvisor Inc. 67,124 2,897 John Wiley & Sons Inc. Class A 53,577 2,882 * Tempur Sealy International Inc. 60,667 2,819 Delphi Automotive plc 34,717 2,794 Coty Inc. Class A 145,686 2,641 Vail Resorts Inc. 13,100 2,514 Ralph Lauren Corp. Class A 30,742 2,509 * Liberty Media Corp-Liberty SiriusXM Class C 64,064 2,484 * AutoNation Inc. 58,092 2,457 Wynn Resorts Ltd. 21,318 2,443 News Corp. Class A 177,364 2,306 * Liberty Ventures Class A 46,959 2,089 * Chipotle Mexican Grill Inc. Class A 4,300 1,916 * Liberty Broadband Corp. 20,819 1,799 * DISH Network Corp. Class A 27,685 1,758 Macy's Inc. 56,651 1,679 Mattel Inc. 64,820 1,660 Nordstrom Inc. 31,966 1,489 * Liberty Expedia Holdings Inc. Class A 31,306 1,424 * Norwegian Cruise Line Holdings Ltd. 27,210 1,380 * Vista Outdoor Inc. 65,939 1,358 Adient plc 18,417 1,338 * Under Armour Inc. Class A 67,100 1,327 * Liberty Media Corp-Liberty SiriusXM Class A 32,034 1,247 Best Buy Co. Inc. 24,536 1,206 Coach Inc. 28,940 1,196 * Madison Square Garden Co. Class A 5,389 1,076 Polaris Industries Inc. 12,226 1,025 H&R Block Inc. 35,900 835 * AMC Networks Inc. Class A 13,544 795 * Liberty Broadband Corp. Class A 8,008 681 * Skechers U.S.A. Inc. Class A 21,100 579 * Hilton Grand Vacations Inc. 17,900 513 * Michael Kors Holdings Ltd. 13,200 503 Graham Holdings Co. Class B 821 492 * Ulta Beauty Inc. 1,721 491 GameStop Corp. Class A 20,418 460 * Pandora Media Inc. 37,783 446 * JC Penney Co. Inc. 61,991 382 Lennar Corp. Class B 8,278 346 Tribune Media Co. Class A 7,900 294 Staples Inc. 31,122 273 * Murphy USA Inc. 3,307 243 * Hertz Global Holdings Inc. 12,388 217 * Live Nation Entertainment Inc. 6,740 205 * LKQ Corp. 6,802 199 * Kate Spade & Co. 7,900 184 Nielsen Holdings plc 3,136 130 * ServiceMaster Global Holdings Inc. 40 2 * Under Armour Inc. 70 1 Consumer Staples (7.8%) Procter & Gamble Co. 893,492 80,280 Philip Morris International Inc. 561,782 63,425 PepsiCo Inc. 468,488 52,405 Coca-Cola Co. 1,226,086 52,035 Altria Group Inc. 552,280 39,444 CVS Health Corp. 388,354 30,486 Mondelez International Inc. Class A 617,689 26,610 Colgate-Palmolive Co. 347,747 25,452 Walgreens Boots Alliance Inc. 301,845 25,068 Reynolds American Inc. 231,531 14,591 Constellation Brands Inc. Class A 85,361 13,834 Kraft Heinz Co. 143,961 13,073 Kroger Co. 442,623 13,053 Kimberly-Clark Corp. 89,751 11,814 Archer-Daniels-Midland Co. 242,866 11,182 Dr Pepper Snapple Group Inc. 109,488 10,721 * Monster Beverage Corp. 227,901 10,522 Tyson Foods Inc. Class A 164,014 10,121 Clorox Co. 71,982 9,705 JM Smucker Co. 66,043 8,657 Molson Coors Brewing Co. Class B 88,874 8,506 Church & Dwight Co. Inc. 168,036 8,380 * WhiteWave Foods Co. Class A 149,018 8,367 Hershey Co. 72,467 7,917 McCormick & Co. Inc. 80,966 7,898 Brown-Forman Corp. Class B 166,260 7,678 Hormel Foods Corp. 209,953 7,271 Ingredion Inc. 59,184 7,128 Campbell Soup Co. 97,145 5,561 General Mills Inc. 88,800 5,240 Mead Johnson Nutrition Co. 47,379 4,221 Energizer Holdings Inc. 62,510 3,485 * Edgewell Personal Care Co. 45,051 3,295 Whole Foods Market Inc. 65,508 1,947 Bunge Ltd. 21,928 1,738 Kellogg Co. 22,838 1,658 Sysco Corp. 30,598 1,589 Conagra Brands Inc. 18,538 748 Lamb Weston Holdings Inc. 6,179 260 * Rite Aid Corp. 26,100 111 Pilgrim's Pride Corp. 3,600 81 Nu Skin Enterprises Inc. Class A 1,013 56 Energy (6.3%) Exxon Mobil Corp. 1,453,428 119,196 Chevron Corp. 657,090 70,552 Schlumberger Ltd. 435,414 34,006 ConocoPhillips 491,868 24,529 EOG Resources Inc. 227,247 22,168 Halliburton Co. 381,607 18,779 Phillips 66 214,201 16,969 Pioneer Natural Resources Co. 77,710 14,472 Anadarko Petroleum Corp. 227,591 14,111 Baker Hughes Inc. 218,632 13,079 Kinder Morgan Inc. 600,022 13,044 Valero Energy Corp. 182,002 12,065 * Concho Resources Inc. 75,872 9,737 Cimarex Energy Co. 68,836 8,225 Marathon Petroleum Corp. 159,433 8,058 Williams Cos. Inc. 239,189 7,078 Patterson-UTI Energy Inc. 286,601 6,956 Cabot Oil & Gas Corp. 290,464 6,945 Occidental Petroleum Corp. 105,502 6,685 * Energen Corp. 119,978 6,532 * Newfield Exploration Co. 176,179 6,503 Noble Energy Inc. 185,706 6,377 Apache Corp. 119,853 6,159 * Continental Resources Inc. 106,919 4,856 * WPX Energy Inc. 353,618 4,735 EQT Corp. 74,804 4,571 * Rowan Cos. plc Class A 260,981 4,066 Helmerich & Payne Inc. 57,866 3,852 Marathon Oil Corp. 241,737 3,819 Hess Corp. 67,582 3,258 National Oilwell Varco Inc. 78,374 3,142 Tesoro Corp. 34,726 2,815 * Weatherford International plc 352,152 2,342 Targa Resources Corp. 36,063 2,160 * Diamondback Energy Inc. 17,557 1,821 ONEOK Inc. 19,882 1,102 Range Resources Corp. 30,700 893 * Transocean Ltd. 62,292 776 Devon Energy Corp. 16,929 706 * First Solar Inc. 19,248 522 HollyFrontier Corp. 17,272 489 * Parsley Energy Inc. Class A 14,603 475 * Cheniere Energy Inc. 9,997 473 * Whiting Petroleum Corp. 42,857 405 Ensco plc Class A 25,000 224 * QEP Resources Inc. 16,510 210 * CONSOL Energy Inc. 10,690 179 * Rice Energy Inc. 7,100 168 SM Energy Co. 2,226 53 * Chesapeake Energy Corp. 229 1 Financial Services (20.7%) * Berkshire Hathaway Inc. Class B 634,996 105,841 JPMorgan Chase & Co. 1,202,664 105,642 Wells Fargo & Co. 1,594,225 88,735 Bank of America Corp. 3,455,790 81,522 Citigroup Inc. 1,079,154 64,555 Visa Inc. Class A 686,529 61,012 Mastercard Inc. Class A 363,828 40,920 Goldman Sachs Group Inc. 153,479 35,257 American International Group Inc. 457,032 28,533 American Express Co. 300,034 23,736 Morgan Stanley 535,505 22,941 * PayPal Holdings Inc. 496,120 21,343 American Tower Corporation 173,628 21,103 US Bancorp 400,905 20,647 Charles Schwab Corp. 496,358 20,256 Simon Property Group Inc. 98,152 16,885 S&P Global Inc. 124,501 16,277 Prudential Financial Inc. 148,953 15,890 Aon plc 129,154 15,329 Intercontinental Exchange Inc. 248,935 14,904 * Fiserv Inc. 122,767 14,156 MetLife Inc. 262,212 13,850 Discover Financial Services 201,833 13,803 Equinix Inc. 33,081 13,245 State Street Corp. 164,707 13,112 Crown Castle International Corp. 138,391 13,071 SunTrust Banks Inc. 234,876 12,989 Public Storage 57,988 12,694 Aflac Inc. 172,218 12,472 Travelers Cos. Inc. 101,725 12,262 Ameriprise Financial Inc. 87,796 11,385 AvalonBay Communities Inc. 58,706 10,778 Progressive Corp. 267,429 10,478 Fidelity National Information Services Inc. 130,247 10,370 Boston Properties Inc. 77,995 10,327 Capital One Financial Corp. 117,695 10,199 Chubb Ltd. 74,677 10,175 Equifax Inc. 73,853 10,099 PNC Financial Services Group Inc. 82,183 9,882 Global Payments Inc. 117,263 9,461 First Republic Bank 100,649 9,442 Lincoln National Corp. 143,702 9,405 Equity Residential 151,097 9,401 Fifth Third Bancorp 368,271 9,354 * SBA Communications Corp. Class A 77,268 9,301 CME Group Inc. 76,029 9,032 * Arch Capital Group Ltd. 95,099 9,013 * E*TRADE Financial Corp. 256,818 8,960 * Markel Corp. 9,157 8,936 KeyCorp 485,322 8,629 MSCI Inc. Class A 86,829 8,439 Essex Property Trust Inc. 36,270 8,398 Allstate Corp. 102,184 8,327 Synchrony Financial 241,273 8,276 Bank of New York Mellon Corp. 173,425 8,191 * SLM Corp. 676,250 8,183 Zions Bancorporation 194,374 8,164 Torchmark Corp. 102,754 7,916 Moody's Corp. 69,986 7,841 Unum Group 166,461 7,805 BlackRock Inc. 19,961 7,655 Reinsurance Group of America Inc. Class A 59,891 7,605 * Alleghany Corp. 12,354 7,594 Nasdaq Inc. 108,085 7,507 * CBRE Group Inc. Class A 212,540 7,394 Welltower Inc. 103,869 7,356 Assurant Inc. 75,128 7,187 Principal Financial Group Inc. 113,318 7,151 M&T Bank Corp. 46,002 7,118 Total System Services Inc. 130,880 6,997 Franklin Resources Inc. 165,917 6,992 East West Bancorp Inc. 134,403 6,937 WR Berkley Corp. 97,378 6,878 Raymond James Financial Inc. 89,465 6,823 TD Ameritrade Holding Corp. 174,048 6,764 Equity LifeStyle Properties Inc. 87,665 6,755 Weyerhaeuser Co. 198,402 6,742 American Financial Group Inc. 69,403 6,622 Loews Corp. 138,528 6,479 American Homes 4 Rent Class A 280,681 6,444 Commerce Bancshares Inc. 114,487 6,430 Lamar Advertising Co. Class A 85,598 6,398 T. Rowe Price Group Inc. 92,836 6,327 Annaly Capital Management Inc. 562,392 6,248 Popular Inc. 153,360 6,246 SEI Investments Co. 123,501 6,229 * GGP Inc. 267,975 6,212 * Signature Bank 41,611 6,175 White Mountains Insurance Group Ltd. 6,999 6,158 Douglas Emmett Inc. 159,344 6,119 Apartment Investment & Management Co. 137,720 6,108 Federal Realty Investment Trust 45,530 6,078 Brown & Brown Inc. 143,235 5,976 Extra Space Storage Inc. 79,539 5,917 First Horizon National Corp. 319,147 5,904 SL Green Realty Corp. 54,797 5,842 Prologis Inc. 109,443 5,678 * Howard Hughes Corp. 47,113 5,524 Mid-America Apartment Communities Inc. 53,974 5,491 Forest City Realty Trust Inc. Class A 241,109 5,251 Host Hotels & Resorts Inc. 279,419 5,214 HCP Inc. 165,100 5,164 Ventas Inc. 79,000 5,138 Jones Lang LaSalle Inc. 45,890 5,114 Affiliated Managers Group Inc. 29,691 4,868 * CoreLogic Inc. 116,575 4,747 Dun & Bradstreet Corp. 43,819 4,730 TFS Financial Corp. 271,733 4,516 Hanover Insurance Group Inc. 49,487 4,457 Alexandria Real Estate Equities Inc. 38,539 4,259 Cullen/Frost Bankers Inc. 47,496 4,226 Jack Henry & Associates Inc. 44,906 4,181 Associated Banc-Corp 170,283 4,155 Broadridge Financial Solutions Inc. 58,618 3,983 Eaton Vance Corp. 86,022 3,868 Hospitality Properties Trust 119,017 3,753 Camden Property Trust 42,323 3,405 Regency Centers Corp. 49,800 3,306 Brixmor Property Group Inc. 149,675 3,212 Leucadia National Corp. 120,270 3,127 Hartford Financial Services Group Inc. 64,171 3,085 Digital Realty Trust Inc. 28,422 3,024 Retail Properties of America Inc. 208,902 3,012 BOK Financial Corp. 38,481 3,012 Alliance Data Systems Corp. 11,592 2,886 Realty Income Corp. 48,300 2,875 AGNC Investment Corp. 141,619 2,817 CNA Financial Corp. 61,718 2,726 DDR Corp. 215,917 2,705 BB&T Corp. 53,177 2,377 CoreCivic Inc. 66,446 2,088 Paramount Group Inc. 114,342 1,853 Navient Corp. 123,033 1,816 Interactive Brokers Group Inc. 51,120 1,775 Legg Mason Inc. 47,414 1,712 Northern Trust Corp. 19,091 1,653 Bank of Hawaii Corp. 20,064 1,652 Marsh & McLennan Cos. Inc. 21,585 1,595 VEREIT Inc. 181,300 1,539 People's United Financial Inc. 79,893 1,454 New York Community Bancorp Inc. 85,200 1,190 Invesco Ltd. 36,848 1,129 Iron Mountain Inc. 28,923 1,032 Omega Healthcare Investors Inc. 30,324 1,000 FNF Group 25,471 992 Ally Financial Inc. 46,442 944 Lazard Ltd. Class A 18,503 851 Apple Hospitality REIT Inc. 39,944 763 Taubman Centers Inc. 11,122 734 Suffolk Bancorp 16,300 659 Spirit Realty Capital Inc. 57,597 583 Colony NorthStar Inc. Class A 40,743 526 Kimco Realty Corp. 22,100 488 * Quality Care Properties Inc. 24,236 457 * Zillow Group Inc. 13,278 447 Uniti Group Inc. 14,957 387 Western Union Co. 15,396 313 * Vantiv Inc. Class A 4,744 304 Macerich Co. 3,800 245 Park Hotels & Resorts Inc. 7,736 199 * FleetCor Technologies Inc. 1,233 187 Health Care (13.1%) Johnson & Johnson 950,330 118,364 Pfizer Inc. 1,865,441 63,817 Merck & Co. Inc. 956,507 60,776 UnitedHealth Group Inc. 328,174 53,824 Amgen Inc. 269,967 44,293 * Celgene Corp. 293,518 36,522 AbbVie Inc. 547,331 35,664 Medtronic plc 436,939 35,200 Gilead Sciences Inc. 484,401 32,900 Allergan plc 117,179 27,996 Bristol-Myers Squibb Co. 474,778 25,818 Eli Lilly & Co. 296,671 24,953 Thermo Fisher Scientific Inc. 153,934 23,644 Abbott Laboratories 529,605 23,520 * Biogen Inc. 85,612 23,408 Danaher Corp. 231,447 19,796 Aetna Inc. 145,181 18,518 Anthem Inc. 111,626 18,461 * Express Scripts Holding Co. 265,479 17,498 Cigna Corp. 112,107 16,423 Becton Dickinson and Co. 88,320 16,201 * Boston Scientific Corp. 623,793 15,514 Humana Inc. 69,676 14,363 Stryker Corp. 109,046 14,356 * Incyte Corp. 95,944 12,825 Zoetis Inc. 240,279 12,824 Cardinal Health Inc. 145,261 11,846 * Vertex Pharmaceuticals Inc. 100,811 11,024 Zimmer Biomet Holdings Inc. 88,957 10,863 McKesson Corp. 73,199 10,852 CR Bard Inc. 41,918 10,418 Agilent Technologies Inc. 192,643 10,185 * Regeneron Pharmaceuticals Inc. 26,123 10,123 AmerisourceBergen Corp. Class A 106,401 9,416 * Henry Schein Inc. 53,592 9,109 Dentsply Sirona Inc. 130,580 8,153 Cooper Cos. Inc. 40,631 8,122 Baxter International Inc. 153,258 7,948 * Laboratory Corp. of America Holdings 53,808 7,720 Teleflex Inc. 39,319 7,617 Universal Health Services Inc. Class B 60,278 7,502 Quest Diagnostics Inc. 72,665 7,135 * Quintiles IMS Holdings Inc. 79,308 6,387 PerkinElmer Inc. 109,261 6,344 * QIAGEN NV 201,494 5,837 * Mylan NV 147,981 5,770 * Illumina Inc. 31,400 5,358 * Charles River Laboratories International Inc. 47,381 4,262 * BioMarin Pharmaceutical Inc. 48,075 4,220 Bio-Techne Corp. 38,893 3,953 * Intuitive Surgical Inc. 5,141 3,940 * Cerner Corp. 64,409 3,790 * Centene Corp. 52,904 3,770 * Ionis Pharmaceuticals Inc. 85,305 3,429 Patterson Cos. Inc. 73,371 3,319 Bruker Corp. 138,767 3,237 * Varian Medical Systems Inc. 29,960 2,730 * Bioverativ Inc. 42,806 2,331 * Alkermes plc 31,607 1,849 * Alexion Pharmaceuticals Inc. 14,076 1,707 * Alnylam Pharmaceuticals Inc. 27,692 1,419 * HCA Holdings Inc. 12,526 1,115 * Endo International plc 91,900 1,026 * Edwards Lifesciences Corp. 8,890 836 * ACADIA Pharmaceuticals Inc. 22,100 760 * Intercept Pharmaceuticals Inc. 5,267 596 * United Therapeutics Corp. 4,311 584 * OPKO Health Inc. 66,281 530 * Juno Therapeutics Inc. 23,244 516 * Neurocrine Biosciences Inc. 10,401 450 * VCA Inc. 4,520 414 * Envision Healthcare Corp. 6,700 411 * Varex Imaging Corp. 11,984 403 * IDEXX Laboratories Inc. 2,431 376 * Agios Pharmaceuticals Inc. 6,000 350 * Align Technology Inc. 2,924 335 * Veeva Systems Inc. Class A 6,212 319 * DaVita Inc. 4,382 298 * Bio-Rad Laboratories Inc. Class A 1,404 280 * Hologic Inc. 6,180 263 * MEDNAX Inc. 2,830 196 * Mallinckrodt plc 4,103 183 * Premier Inc. Class A 5,600 178 * Alere Inc. 4,022 160 * Intrexon Corp. 3,373 67 Materials & Processing (3.6%) EI du Pont de Nemours & Co. 349,034 28,038 Monsanto Co. 178,022 20,152 Dow Chemical Co. 244,754 15,552 Ecolab Inc. 115,934 14,531 Sherwin-Williams Co. 40,058 12,426 Praxair Inc. 103,342 12,256 LyondellBasell Industries NV Class A 132,695 12,101 Vulcan Materials Co. 85,590 10,312 Martin Marietta Materials Inc. 46,652 10,182 Newmont Mining Corp. 297,030 9,790 Albemarle Corp. 90,452 9,555 FMC Corp. 132,448 9,217 Celanese Corp. Class A 100,412 9,022 Ball Corp. 100,054 7,430 Valspar Corp. 66,760 7,406 Lennox International Inc. 40,714 6,812 Fastenal Co. 125,785 6,478 Owens Corning 104,758 6,429 Sealed Air Corp. 143,185 6,240 * Crown Holdings Inc. 112,863 5,976 Southern Copper Corp. 165,670 5,946 Scotts Miracle-Gro Co. 50,983 4,761 Air Products & Chemicals Inc. 32,969 4,460 Valmont Industries Inc. 27,984 4,352 Nucor Corp. 66,785 3,988 * Armstrong World Industries Inc. 85,415 3,933 WR Grace & Co. 55,735 3,885 Reliance Steel & Aluminum Co. 46,208 3,698 Westlake Chemical Corp. 54,946 3,629 * Freeport-McMoRan Inc. 240,150 3,208 Packaging Corp. of America 26,568 2,434 PPG Industries Inc. 23,100 2,427 Eagle Materials Inc. 21,140 2,054 * Owens-Illinois Inc. 94,689 1,930 International Paper Co. 35,971 1,827 Mosaic Co. 58,059 1,694 WestRock Co. 22,602 1,176 Eastman Chemical Co. 14,072 1,137 United States Steel Corp. 33,629 1,137 Acuity Brands Inc. 4,472 912 * Alcoa Corp. 26,090 898 CF Industries Holdings Inc. 26,925 790 Tahoe Resources Inc. 86,000 691 * Versum Materials Inc. 16,484 504 Royal Gold Inc. 5,985 419 Hexcel Corp. 3,533 193 * AdvanSix Inc. 6,732 184 Other (0.0%) * Invitation Homes Inc. 2,934 64 * Snap Inc. 917 21 85 Producer Durables (10.3%) General Electric Co. 2,587,155 77,097 Boeing Co. 225,405 39,865 Union Pacific Corp. 303,684 32,166 United Technologies Corp. 279,693 31,384 3M Co. 154,044 29,473 FedEx Corp. 113,273 22,105 General Dynamics Corp. 114,543 21,442 Honeywell International Inc. 168,320 21,018 Accenture plc Class A 164,778 19,754 Illinois Tool Works Inc. 140,947 18,671 CSX Corp. 389,166 18,116 Northrop Grumman Corp. 72,150 17,160 Southwest Airlines Co. 313,976 16,879 Delta Air Lines Inc. 350,782 16,122 United Parcel Service Inc. Class B 148,626 15,948 Norfolk Southern Corp. 127,762 14,305 * United Continental Holdings Inc. 186,761 13,193 Lockheed Martin Corp. 47,222 12,637 Raytheon Co. 80,822 12,325 Parker-Hannifin Corp. 67,377 10,802 Roper Technologies Inc. 51,607 10,656 Waste Management Inc. 140,109 10,217 * Mettler-Toledo International Inc. 21,107 10,108 PACCAR Inc. 142,675 9,588 Emerson Electric Co. 159,064 9,522 Deere & Co. 82,823 9,016 Huntington Ingalls Industries Inc. 44,901 8,991 Cintas Corp. 70,616 8,936 L3 Technologies Inc. 53,889 8,907 * Waters Corp. 53,043 8,291 Toro Co. 131,898 8,238 * Verisk Analytics Inc. Class A 100,411 8,147 Textron Inc. 170,296 8,104 Expeditors International of Washington Inc. 138,833 7,843 AMETEK Inc. 143,005 7,734 * Copart Inc. 124,612 7,717 Cummins Inc. 47,769 7,223 TransDigm Group Inc. 32,799 7,221 Rockwell Collins Inc. 73,559 7,147 * HD Supply Holdings Inc. 171,257 7,043 JB Hunt Transport Services Inc. 76,689 7,035 Fortive Corp. 115,723 6,969 * Middleby Corp. 50,169 6,846 BWX Technologies Inc. 143,634 6,837 Old Dominion Freight Line Inc. 78,902 6,752 Jacobs Engineering Group Inc. 121,987 6,743 IDEX Corp. 71,688 6,704 Carlisle Cos. Inc. 59,977 6,382 Landstar System Inc. 73,936 6,333 Wabtec Corp. 80,447 6,275 WW Grainger Inc. 26,954 6,274 Caterpillar Inc. 65,805 6,104 FLIR Systems Inc. 164,529 5,969 AGCO Corp. 98,700 5,940 ManpowerGroup Inc. 54,486 5,589 Oshkosh Corp. 80,575 5,527 * Welbilt Inc. 275,298 5,404 Automatic Data Processing Inc. 51,161 5,238 Robert Half International Inc. 96,924 4,733 Donaldson Co. Inc. 102,983 4,688 Xylem Inc. 86,943 4,366 MSC Industrial Direct Co. Inc. Class A 41,610 4,276 Xerox Corp. 576,488 4,231 Flowserve Corp. 87,374 4,231 * Stericycle Inc. 48,278 4,002 Eaton Corp. plc 51,783 3,840 Genpact Ltd. 151,475 3,751 Terex Corp. 113,735 3,571 Stanley Black & Decker Inc. 26,735 3,552 Orbital ATK Inc. 33,013 3,235 CH Robinson Worldwide Inc. 39,317 3,039 * Keysight Technologies Inc. 78,164 2,825 ITT Inc. 64,187 2,633 Graco Inc. 27,607 2,599 * Zebra Technologies Corp. 27,137 2,476 Allison Transmission Holdings Inc. 68,172 2,458 Arconic Inc. 78,271 2,062 * Conduent Inc. 115,297 1,935 * Spirit Airlines Inc. 23,229 1,233 Republic Services Inc. Class A 19,556 1,228 Ryder System Inc. 5,166 390 Pentair plc 6,124 384 Spirit AeroSystems Holdings Inc. Class A 4,357 252 * CoStar Group Inc. 1,010 209 American Airlines Group Inc. 4,847 205 Fluor Corp. 3,441 181 * United Rentals Inc. 1,100 138 RR Donnelley & Sons Co. 1,398 17 Technology (18.5%) Apple Inc. 1,942,330 279,035 Microsoft Corp. 2,636,088 173,613 * Facebook Inc. Class A 781,459 111,006 * Alphabet Inc. Class A 104,614 88,692 * Alphabet Inc. Class C 104,987 87,093 Cisco Systems Inc. 1,579,359 53,382 International Business Machines Corp. 300,425 52,316 Intel Corp. 1,357,284 48,957 Oracle Corp. 1,072,296 47,835 Broadcom Ltd. 145,561 31,872 Texas Instruments Inc. 389,186 31,353 QUALCOMM Inc. 473,432 27,147 * Adobe Systems Inc. 199,573 25,970 NVIDIA Corp. 235,253 25,626 * salesforce.com Inc. 258,085 21,289 Applied Materials Inc. 532,975 20,733 Hewlett Packard Enterprise Co. 808,655 19,165 * Yahoo! Inc. 410,583 19,055 * Cognizant Technology Solutions Corp. Class A 249,738 14,864 Intuit Inc. 126,429 14,665 Activision Blizzard Inc. 292,430 14,581 Corning Inc. 477,384 12,889 Lam Research Corp. 96,753 12,419 Amphenol Corp. Class A 165,003 11,743 * Autodesk Inc. 129,138 11,167 Analog Devices Inc. 125,312 10,269 Symantec Corp. 315,666 9,685 * Synopsys Inc. 124,454 8,977 * Citrix Systems Inc. 103,448 8,627 KLA-Tencor Corp. 90,426 8,597 * Cadence Design Systems Inc. 270,664 8,499 * Micron Technology Inc. 286,090 8,268 Western Digital Corp. 98,249 8,108 Juniper Networks Inc. 288,825 8,038 CDK Global Inc. 123,048 7,999 HP Inc. 434,070 7,761 Teradyne Inc. 235,865 7,335 Brocade Communications Systems Inc. 531,669 6,635 * Arrow Electronics Inc. 89,502 6,570 Dolby Laboratories Inc. Class A 115,638 6,061 NetApp Inc. 137,603 5,759 Avnet Inc. 121,410 5,556 * Teradata Corp. 176,523 5,493 Computer Sciences Corp. 78,747 5,434 DST Systems Inc. 42,702 5,231 CSRA Inc. 171,247 5,016 Xilinx Inc. 81,750 4,733 * Electronic Arts Inc. 51,001 4,566 * NCR Corp. 99,365 4,539 Skyworks Solutions Inc. 38,209 3,744 CA Inc. 109,686 3,479 Microchip Technology Inc. 43,580 3,215 Motorola Solutions Inc. 36,182 3,120 * ServiceNow Inc. 34,645 3,030 SS&C Technologies Holdings Inc. 85,064 3,011 * CommScope Holding Co. Inc. 64,859 2,705 * Twitter Inc. 174,221 2,605 * Dell Technologies Inc. Class V 31,964 2,048 * IAC/InterActiveCorp 24,480 1,805 * Workday Inc. Class A 19,800 1,649 * Akamai Technologies Inc. 27,070 1,616 Harris Corp. 13,240 1,473 * VeriSign Inc. 10,316 899 Leidos Holdings Inc. 15,371 786 Amdocs Ltd. 11,987 731 * Qorvo Inc. 6,600 453 * Red Hat Inc. 3,264 282 * Fortinet Inc. 7,337 281 * IPG Photonics Corp. 2,308 279 * Gartner Inc. 2,326 251 * ANSYS Inc. 2,329 249 * PTC Inc. 4,733 249 * CommerceHub Inc. 15,653 243 * Palo Alto Networks Inc. 1,995 225 * Splunk Inc. 3,400 212 * F5 Networks Inc. 1,424 203 Sabre Corp. 8,123 172 * CommerceHub Inc. Class A 7,826 121 * Twilio Inc. Class A 2,800 81 Utilities (5.5%) AT&T Inc. 2,105,010 87,463 Verizon Communications Inc. 1,302,922 63,517 Duke Energy Corp. 298,044 24,443 NextEra Energy Inc. 177,540 22,791 Southern Co. 356,794 17,761 PG&E Corp. 215,510 14,301 Edison International 162,181 12,911 Sempra Energy 116,390 12,861 Exelon Corp. 351,421 12,644 * T-Mobile US Inc. 185,138 11,958 WEC Energy Group Inc. 187,296 11,356 Dominion Resources Inc. 142,027 11,017 Consolidated Edison Inc. 141,599 10,997 Eversource Energy 172,448 10,136 * Level 3 Communications Inc. 163,155 9,336 American Water Works Co. Inc. 117,032 9,102 CMS Energy Corp. 190,417 8,519 UGI Corp. 154,238 7,619 Atmos Energy Corp. 83,514 6,597 NiSource Inc. 276,272 6,572 Aqua America Inc. 183,416 5,897 CenterPoint Energy Inc. 213,368 5,883 PPL Corp. 154,847 5,790 DTE Energy Co. 56,142 5,733 * Sprint Corp. 652,251 5,661 FirstEnergy Corp. 171,632 5,461 SCANA Corp. 80,345 5,251 Telephone & Data Systems Inc. 167,926 4,452 American Electric Power Co. Inc. 60,633 4,070 AES Corp. 342,688 3,831 * United States Cellular Corp. 94,884 3,542 Alliant Energy Corp. 66,238 2,624 NRG Energy Inc. 116,365 2,176 * Calpine Corp. 166,326 1,838 * Zayo Group Holdings Inc. 35,976 1,184 Entergy Corp. 15,547 1,181 Frontier Communications Corp. 355,336 760 Public Service Enterprise Group Inc. 10,098 448 Total Common Stocks (Cost $3,628,530) Coupon Temporary Cash Investments (0.0%)1 Money Market Fund (0.0%) 2 Vanguard Market Liquidity Fund 0.965% 259 26 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3 United States Treasury Bill 0.557% 4/27/17 1,500 1,499 United States Treasury Bill 0.557% 5/25/17 50 50 United States Treasury Bill 0.551%–0.741% 6/8/17 300 300 United States Treasury Bill 0.759% 6/15/17 400 399 Total Temporary Cash Investments (Cost $2,274) Total Investments (100.0%) (Cost $3,630,804) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $500,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—
